IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

ROBERT S. JOHNSTON, III,
etal,

Civil No. CCB-18-3988

LINDA H. LAMONE, Administrator of
The Maryland State Board of Elections, in Her
official capacity

* * * * © *& & © F %® KF X

*
*
%

Memorandum

Political parties in Maryland become officially recognized by submitting the signatures of .
10,000 registered voters. To remain recognized, a party must, in each statewide general election,
nominate a candidate for president or governor who receives 1% or more of the total vote, or

secure the party affiliation of 1% or more of all registered voters. Md. Elec. Law 4-103(a)(2).’ At

 

"Maryland election law dictates that to become a recognized political party, a group must, among other
requirements, submit a petition to the State Board of Elections with “the signatures of at least 10,000
registered voters who are eligible to vote in the State...” Md. Code Ann., Elec. Law § 4-102(b)(2)(i).
Among the privileges afforded to political parties in Maryland is the advantage of being listed on the
statewide voter registration application (“VRA”). Once a group attains political party status, a grace
period ensues and the party remains on the VRA “until December 31 in the year of the second statewide
general election following the party’s qualification under § 4-102.” Md. Code Ann., Elec. Law § 4-
103(a). Critically, a party is subsequently allowed to retain its status:

(i) if the political party has nominated a candidate for the highest
office on the ballot in a statewide general election, and the
candidate receives at least 1% of the total vote for that office, the
political party shall retain its status through December 31 in the
year of the next following general election; or

(ti) if the State voter registration totals, as of December 31, show that
at least 1% of the State’s registered voters are affiliated with the
political party, the political party shall retain its status until the
next following December 31.

1
ts

issue here are the claims by plaintiffs Robert S. Johnston, III and the Libertarian Party of
Maryland (the “Party”) that: (1) this “two-tiered” ballot protocol is unconstitutional, at least as
presently applied to the Party, because over 22,000 Marylanders remain registered as
Libertarians, and requiring new signatures would be a costly but gratuitous exercise advancing
insufficient state interest; and (2) the state-imposed name requirements for a signature to be vatid
are needlessly stringent.* The Party previously has been recognized in Maryland, including for
an uninterrupted stretch between 2012 and 2018. In the 2018 election, however, the Party failed
to garner the requisite votes for its gubernatorial candidate, thus relegating it to tier one and
requiring the Party to again obtain 10,000 signatures in order to be reinstated as a recognized
party. As to the first claim, because the signature requirement imposes only a modest burden on
the Party and furthers an important state regulatory interest, Maryland’s two-tiered approach is
constitutional. The plaintiffs second claim however, is not yet ripe for review: factual
uncertainties remain, and the precise contours of the legal question have yet to be fully detailed.
For these reasons, as explained below, the plaintiffs fail to state a cognizable claim and the
motion to dismiss filed by defendant Linda H. Lamone, in her official capacity as the

administrator of the Maryland State Board of Elections, will be granted.
L Standard of Review

When ruling on a motion under Rule 12(b)(6), the court must “accept the well-pled

allegations of the complaint as true,” and “construe the facts and reasonable inferences derived

 

Md. Code Ann., Elec. Law § 4-103(a)(2). Once a group loses its status as a political party it may “regain
that status only by complying with all the requirements for qualifying as a new party under § 4-102 of this
subtitle.” Md. Code Ann., Elec, Law § 4-103(c). It must, in short, start over.

* The plaintiffs previously brought a motion for a temporary restraining order and preliminary injunction
to forestall the Party’s removal from the Maryland Voter Registration Application. (ECF No. 11.) It was
denied. (ECF No. 16.)

 
therefrom in the light most favorable to the plaintiff.” Ibarra v. United States, 120 F.3d 472, 474
(4th Cir. 1997). “Even though the requirements for pleading a proper complaint are substantially
aimed at assuring that the defendant be given adequate notice of the nature of a claim being

made against him, they also provide criteria for defining issues for trial and for early disposition
of inappropriate complaints.” Francis v. Giacomelli, 588 F.3d 186, 192 (4th Cir, 2009). “The
mere recital of elements of a cause of action, supported only by conclusory statements, 1s not
sufficient to survive a motion made pursuant to Rule 12(b)(6).” Walters v. McMahen, 684 F.3d
435, 439 (4th Cir. 2012) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). To survive a
motion to dismiss, the factual allegations of a complaint “must be enough to raise a right to relief
above the speculative level on the assumption that all the allegations in the complaint are true
(even if doubtful in fact).” Bel? Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal
citations omitted). “To satisfy this standard, a plaintiff need not ‘forecast’ evidence sufficient to
prove the elements of the claim. However, the complaint must allege sufficient facts to establish
those elements.” Walters, 684 F.3d at 439 (citation omitted). “Thus, while a plaintiff does not
need to demonstrate in a complaint that the right to relief is ‘probable,’ the complaint must
advance the plaintiffs claim ‘across the line from conceivable to plausible.’” Jd. (quoting

Twombly, 550 U.S. at 570).

II. Discussion

The plaintiffs levy two as-applied constitutional challenges to Maryland’s elections laws,
each under the First and Fourteenth amendments; namely, that the signature requalification
threshold and the name standard lack the requisite means-end rationality. Burdick supplies the
applicable constitutional test. “A court considering a challenge to a state election law must weigh
the character and magnitude of the asserted injury to the rights protected by the First and

7
3

 
Fourteenth Amendments that the plaintiff seeks to vindicate against the precise interests put
forward by the State as justifications for the burden imposed by its rule, taking into consideration
the extent to which those interests make it necessary to burden the plaintiff's rights.” Burdick v.
fakushi, 504 U.S. 428, 434 (1992) (internal quotations omitted). The severity of the burden, in
turn, dictates the level of justification required by the state. Severe burdens trigger strict scrutiny:
the regulation must be “narrowly drawn to advance a state interest of compelling importance.”
Burdick, 504 U.S. at 434. But if the state election statute imposes only a modest burden, the
state’s “important regulatory interests will usually be enough to justify reasonable,
nondiscriminatory restrictions.” Pisano v. Strach, 743 F.3d 927, 933 (4th Cir. 2014) (quoting

South Car. Green Party v. South Car. State Elections Comm’n, 612 F.3d 752, 756 (4th Cir.

2010)).

i. 10,000 Signature Requalification Requirement

The heart of the plaintiffs’ complaint in this case is that forcing the Party into the exercise of
collecting 10,000 new signatures—when more than 22,000 voters remain registered as Party
affiliates—appears to the plaintiffs as a gratuitous exercise that provides the state with no
newfound information about the Party or its level of support among voters. See ECF No. 23 at p.
6. The defendant, by contrast, maintains that the two-tier electoral system (in which barriers to
entry are lower than requirements to maintain party status) serves a variety of state interests,

including providing a metric of ongoing and contemporaneous political support.

The threshold question is therefore the severity of the burden imposed by § 4-103(c).
Both sides appear to agree that the burden at issue is the time and expense of collecting

additional signatures. See ECF No. 23 at p. 9. The plaintiffs maintain that the signature

ae
requirement imposes a significant burden that is unjustified by a state interest. See id at p. 13.
They invoke Bullock, a case concerning substantial filing fees Texas candidates had to pay in
order to seek a political party’s nomination, for the proposition that the estimated cost of the
signature collection effort here is sufficiently high to require “close[] scrutin[y].” Buflock v.
Carter, 405 U.S. 134, 143-44 (1972). But this case is readily distinguishable on multiple fronts.
Not only is the applicable cost here imposed on a political party and not on an individual
candidate, the requirement in no way proves to be “patently exclusionary” to any candidate or
political party. See id. (explaining that the filing fees required to get on the ballot in Texas were
so high that “[mJany potential office seekers lacking both personal wealth and affluent backers
[were] in every practical sense precluded from seeking the nomination of their chosen party, no
matter how qualified they might be, and no matter how broad or enthusiastic their popular
support”). Here, the signature requirement has not prevented the Party from reacquiring
recognition time and again. Harper v. Virginia State Bd. of Election, similarly relied on by the
plaintiffs to show the severity of their monetary burden, is even farther afield: it involved a poll

tax levied against prospective voters themselves. 383 U.S. 663, 668 (1966).

Case law analyzing more onerous recognition requirements confirms that the signature
requirement imposed here is merely a modest burden on the Party. In Mathers v. Morris, a judge
in this District considered a more exatting version of this precise Maryland statute, stating, “[t]he
statutory requirement of 10,000 signatures statewide for initial qualification as a political party is
a relatively minor restriction and does not unduly burden the rights of those seeking status as a

political party.” 515 F. Supp. 931, 937 (D. Md. 1981) (aff'd, 454 U.S. 934 (1981). See also
Pisano, 743 F.3d at 934 (85,739 signatures over three-and-half years considered a modest

burden); American Party of Tex. v. White, 415 U.S. 767, 783 (1974); ef McLaughlin v. N.C. Ba.

 
of Elections, 65 F.3d 1215, 1221 (4th Cir, 1995) (statute requiring signatures of 2% of voters for
a party to gain ballot access and requiring lead candidate to receive 10% to remain on the ballot
“undoubtedly severe[,]” but nevertheless constitutional). Thus, to the extent the plaintiffs assert
that strict scrutiny applies or that the magnitude of the burden imposed by the signature
requirement is a factual assessment that should be tabled until summary judgment, this argument

is squarely foreclosed by precedent. The burden here, as a matter of law, is modest.

The next step in the Burdick framework is to pinpoint the state’s interest that is advanced
by the ballot access law at issue. As the Supreme Court has repeatedly maintained, states have a
valid interest in requiring candidates and political parties to show some amount of support before
putting them on the ballot. “There is surely an important state interest in requiring some
preliminary showing of a significant modicum of support before printing the name of a political
organization’s candidate on the ballot—the interest, if no other, in avoiding confusion, deception,
and even frustration of the democratic process at the general election.” Jenness v. Fortson, 403
US. 431, 442 (1971). Two-tier systems, including the more onerous predecessor in Maryland,
serve this established state interest. As the court in Mathers reasoned, “The Maryland
requirements that a political organization gather 10,000 signatures for initial qualification as a
political party and that such a party poll at least three percent of the statewide vote in order to
maintain such status obviously serve [a] substantial state interest.” 515 F. Supp. at 936. It
continued: “The State has a substantial interest in requiring a ‘significant modicum of support’ of
political organizations before they are given status as political parties under the statute... . That
state interest does not disappear once an organization has complied with some initial threshold
requirement, particularly where the initial requirement has been set at a relatively unrestrictive

level. This Court knows of no reason why a state cannot enact a two-part statutory scheme so
long as the totality of the restrictions imposed serve a substantial state interest and are not unduly

burdensome.” /d. at 937-38.

Because the burden imposed on the Party is modest, the question becomes whether the
restrictions are nondiscriminatory.and reasonable, and whether they advance important
regulatory interests.? Pisano, 743 F.3d at 933. The crux of the plaintiffs’ position is that the
signature requirement is a wholly superfluous mandate that provides the state with less
information about public support for the Party than if it ran a quick search through its database ‘of
registered voters and tallied those already registered as Libertarians. And yet, while the Party’s
frustration is understandable to the extent that it has had to fulfill repeatedly the requalification
requirements, the plaintiffs gloss over the myriad state interests that are advanced by the two-tier

system as applied to the Party that would not be furthered by tallying those already registered.

First, the two-tiered system encourages a diversity of political options by imposing a
relatively modest barrier to entry, but then installing an exit ramp for political parties that fail to
win or maintain voter support. Quoting the district court, the Fourth Circuit explained tn
McLaughlin that “the lower ballot access requirement actually gives a group a chance to prove
itself when it otherwise would be kept off the ballot. It is an inclusive, not an exclusive policy—a
safety valve-promoting political participancy while protecting the ballot. . . . It is not unfair to
expect a party to improve its showing of support from the petition process to be accorded

automatic ballot access.” McLaughlin, 65 F.3d at 1222 (emphasis supplied).* While the plaintiffs

 

3 In fact, for the same reasons that follow, it is likely that the two-tiered system is sufficiently tailored to
advance a state interest of compelling importance, such that it would survive even if strict scrutiny were
applied. See McLaughlin, 65 F.3d at 1221.

“The Fourth Circuit continued: “Indeed, we previously have upheld two-tier ballot access schemes
that require a party to exhibit a greater showing of support to remain on the ballot than that party needed
to place a candidate in the first place and that are roughly comparable in magnitude to the tiers that North

4

 
é

-are careful. not to ask this court to rewrite the Maryland statute—indeed they object only to the
application of the two-tiered system to their own requalification effort—granting relief would
require just that. The plaintiffs do not propose an alternative, and none would be appropriate for
this court to impose. The current formulation has sufficient means-end rationality to withstand

the plaintiffs’ constitutional challenge. Burdick, 504 U.S. at 434.

Second, party affiliation on the voter registration materials and new party petition forms
ask potential signers different questions for different purposes, such that it cannot be inferred that
a voter who signed one form would necessarily sign the other. There may be a group of people
willing to register with the Party who would not sign the petition. Perhaps they seek only to join
an established or recognized political party. Perhaps they want to vote in a particular primary;
indeed, the VRA explains: “You must register with a political party if you want to take part in
the political party’s primary, caucus or convention.” Md. Code Ann., Elec. Law § 3-202(a)(4).
Or perhaps a voter would register with the Party for an interim petiod while she campaigned for
the recognition of a Libertarian party rival. Equally, there may be a group of citizens, perhaps
those who merely favored political diversity, who would sign a new party petition but who

would not register with the Party. One simply cannot assume a coterminous population.

Third, and most critically, the signature requirement has a temporal axis. While
signatures must have been collected in the two-year period before submission, party registrations
may have occurred long ago, There has been no contention by either party that the state of

Maryland systematically culls tts databases for expired registrations, nor necessarily removes

 

Carolina has established. See Libertarian Party of Virginia v. Davis, 766 F.2d 865 (4th Cir.1985) (5%
access requirement for statewide office, 10% retention); Socialist Workers Party v. Hechler, 696 F Supp.
190 (S.D.W.Va.1988), aff'd in part, 890 F.2d 1303 (4th Cir. 1989), cert. denied, 495 US. 932, 110 S.Ct. .
2173, 109 L.Ed.2d 502 (1990) (1% access, 10% retention).” McLaughlin, 65 F.3d at 1222-23.

8

 
mse

registered voters when they move out of state, or even when they are recently deceased. More
importantly, because a voter’s political affiliation remains until affirmatively changed, there may
be general election voters who affiliated with a particular party years ago, but whose political
persuasions have since evolved. They may well be included in the current pool of 22,000 Party
registrants. To put it simply, the signature requirement is a gauge of contemporaneous support,

while the tally of party affiliations provides information which may well be outdated.

For these reasons, the two-tiered system as applied to the Party advances what is at least
an important regulatory interest. It is reasonable that Maryland does not treat party affiliations as
equivalent to new party petition signatures. And there is no defensible allegation that the
signature requirement is discriminatory, beyond the circular contention that it disproportionately
applies to smaller political parties. The signature requirement as applied to the Party is

constitutional.
il. Name Standard

In addition to challenging the new signature requirement, the plaintiffs bring a second
constitutional challenge, this time contending that the “name standard” for a valid petition
signature (which requires a petition signature to match the statewide voter registration list) is
unconstitutional as applied to Party petitions to the extent that the state invalidates names despite
matching them to the voter registrations rolls and otherwise using the signature’s accompanying
information to, among other things, update voter information. Md. Code Ann., Elec. Law § 6-
203. The plaintiffs contend that “validation standards virtually guarantee the invalidation of
many signatures that the State Board of Elections definitely identifies as having come from

particular registered voters.” Compl. § 21. They marshal the Party’s experience in 2011, pleading

 
that the “State Board of Elections itself conceded that the Libertarian Party’s petition contained
the signatures of more than 12,000 registered voters whom the State itself identified by name; the
State even altered each signer’s official registration file to note that he or she had signed the
petition and relied on those signatures for other purposes, such as updating the voter’s address
and determining whether the voter was active. But the State Board nonetheless ultimately found
over 6,000 of those signatures to be invalid because of one or more name-related defects.” /d.°

The defendant contends that this claim is not ripe and is otherwise non-meritorious.
A. Ripeness

The defendant argues that the name standard question is not ripe for review. The claim
here, they note, 1s predicated on the Party’s experience in 2011 and it is uncertain whether the
Party will submit a petition this election cycle, whether it will submit more than 10,000
signatures, or whether it will otherwise fail to meet the 10,000 signature threshold. See ECF No.
22-1 at 32. They also note that state courts have clarified how the name standard is to be applied
in the wake of the 2011 petition and future signature invalidations are likely to be more
predictable. [d.; see also Md. State Bd. of Elections v. Libertarian Party of Md., 426 Md. 488

(2012). The plaintiffs note that they have already been taken off the voter registration materials,

and they seek relief through the Declaratory Judgment Act, 28 U.S.C.A § 2201.

 

> The plaintiffs explain: “[A] voter who is registered as Timothy Joseph Smith could validly sign as
Timothy Joseph Smith, Timothy J. Smith, or T. Joseph Smith. But his signature would not count if he
signed as Timothy Smith, Joseph Smith, or T.J. Smith—even if any of those happened to be the way that
Smith is known to the world and the way that Smith always signs his name. This is because the statute
requires at least one given name to be written out and at least one initial to be included for every given
name. ... Similarly, if a voter who is registered as “Catherine Jones’ printed her name as “Cathy Jones,’
her signature in support of the petition would be invalidated even if she properly signed “Catherine
Jones.’ This is because the State Board invalidates all nicknames.” /d, at #4 22-23.

10

yt
The Supreme Court has explained that: “[t]he difference between an abstract question and
a ‘controversy’ contemplated by the Declaratory Judgment Act is necessarily one of degree, and
it would be difficult, if it would be possible, to fashion a precise test for determining in every
case whether there 1s such a controversy. Basically, the question in each case is whether the facts
alleged, under all the circumstances, show that there is a substantial controversy, between parties
having adverse legal interests, of sufficient immediacy and reality to warrant the issuance of a
declaratory judgment.” Maryland Cas. Co. v. Pac. Coal & Oi] Co., 312 U.S. 270, 273 (1941), “It
must be a real and substantial controversy admitting of specific relief through a decree of a
conclusive character, as distinguished from an opinion advising what the law would be upon a
hypothetical state of facts.” White v. Nat'l Union Fire Ins. Co. of Pittsburgh, Pa., 913 F.2d 165,

167 (4th Cir. 1990) (quoting Aetna Life Ins. Co. v. Haworth, 300 U.S. 227, 240-41 (1937)).

An Article III justiciability gateway, the ripeness doctrine prevents federal courts from
weighing in on a controversy until it is presented in “clean-cut and concrete form.” Lansdowne
on the Potomac Homeowners Ass'n, Inc. v. OpenBand and Lansdowne, LLC, 713 F.3d 187, 198
(4th Cir. 2013) (quoting Miller v. Brown, 462 F.3d 312, 318-19 (4th Cir. 2006)). “To determine
if a case is ripe,” a federal court must “balance the fitness of the issues for judicial decision with
the hardship to the parties of withholding court consideration.” Lansdowne, 713 F.3d at 198. As
the Fourth Circuit explained, “[a] case is fit for judicial decision when the issues are purely legal
-and when the action in controversy is final and not dependent on future uncertainties.” Miller,
462 F.3d at 319. “The hardship prong is measured by the immediacy of the threat and the burden
imposed on the plaintiffs who would be compelled to act under threat of enforcement of the
challenged law.” /d. (quoting Charter red. Sav. Bank v. Office of Thrift Supervision, 976 F.2d

203, 208 (4th Cir. 1992)).

11

 

 
The uncertainties surrounding the submission of a new political party petition and the
relative lack of hardship imposed on the Party demonstrate that this claim is insufficiently “clean
cut and concrete” to be adjudicated here. Unlike in Miller, where the only uncertainty was
whether another candidate would run for office in the future, see Adi/ler, 462 F.3d at 319, here, it
is unknown just how many signatures would be invalidated on the Party’s hypothetical future
petition and for what reason. The plaintiffs contend that the state invalidates signatures that are
otherwise matched to registered voters for numerous reasons: omitted initials, omitted given
names, the use of nicknames, and valid duplicates of previous invalidated signatures. The parties
agree that the state has a valid interest in confirming that individuals who sign new party
petitions are actual registered voters, and therefore each of the plaintiffs’ grievances with the
name standard presents a potentially separate constitutional challenge. There is no information in
the record about the extent to which various components of the name standard rule contribute to
allegedly needless invalidations, nor information about the various state interests advanced by §
6-203’s multiple requirements for a signature to be valid. Such factual information is needed to
properly define the legal question. Federal courts must tread lightly to avoid premature
adjudication, and prudential doctrines of judicial restraint counsel particular caution in the face
of factually underdeveloped constitutional questions, Given the contingencies remaining in this
case, the name standard would be better litigated if and when there are concrete signature

invalidations in the record.®

 

6 Additionally, there is comparatively little hardship imposed on the Party by delaying the resolution of
these potential constitutional issues. Cf Miller, 462 F.3d at 317-18. The Party must collect 10,000 or
more signatures irrespective of the name standard and it is allowed to do so in stages, such that it will
know the precise number of outstanding signatures needed, or may choose to litigate the name standard
after specific invalidations.

12

wt
Il. Conclusion
For the foregoing reasons, the defendant’s motion to dismiss will be granted.

A separate order follows.

CHl (els

Date Catherine C. Blake
United States District Judge

13
